WOOD, J., (on rehearing). (10) In the original opinion we affirmed the decree of the chancery court in which the lands were described as that part of the southeast quarter of the northwest quarter of section 21, township 16 north» range 1-west, lying south and east of private survey No. 36, containing 9.26 acres, more or less, and the south half of the northeast quarter, section 21, township 16 north, range 1 west. This is the same description as that contained in the complaint. The appellant contends on rehearing that the deed under which the appellee claims described certain of the land as “part of the southeast northwest, 9.23 acres, section 21, township 16 north, range 1 west. That this description is void for uncertainty, citing Graysonia-Nashville Limber Co. v. Wright, 117 Ark. 151. While the description of this tract as contained in the deed is void for uncertainty, the testimony of Lady detailing the circumstances of the settlement and other testimony in the case showed unequivocallly that it was the intention-óf J. M. Phelps and Victoria Phelps by their deed to include in the deed the above tract of land. The. testimony fully warranted the court in so finding and in correctly describing the land in the decree. The testimony would have been sufficient to have justified the court in reforming the deed so as to have embraced this tract. The decree of the court was tantamount to granting such relief to the appellee and it was upon that theory that we said in the opinion, "The finding of the court, therefore, that Victoria Phelps had deeded the land in controversy to the appellee, that appellee was the owner of the land, and that his title thereto should be quieted is correct. ’ ’